        Case 2:19-cv-00894-AC Document 14 Filed 09/11/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GERALD SPENCE,                                    No. 2:19-cv-0894 AC P
12                       Petitioner,
13           v.                                         ORDER
14    KELLY SANTORO,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has requested that this action be dismissed.

18   ECF No. 13. Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, petitioner’s request

19   shall be honored.

20          Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without

21   prejudice. Fed. R. Civ. P. 41(a); see also Rule 12, Rules Governing Habeas Corpus Cases Under

22   Section 2254.

23   DATED: September 11, 2020

24

25

26

27

28
                                                       1
